NOT RECOMMENDED FOR PUBLICATION
                                File Name: 14a0939n.06

                                           No. 13-1796                                  FILED
                                                                                    Dec 19, 2014
                                                                              DEBORAH S. HUNT, Clerk
                          UNITED STATES COURTS OF APPEALS
                               FOR THE SIXTH CIRCUIT

DRANA LULGJURAJ,                                          )
                                                          )
       Plaintiff-Appellant,                               )
                                                          )
v.                                                        )       ON APPEAL FROM THE
                                                          )       UNITED STATES DISTRICT
STATE FARM MUTUAL AUTOMOBILE                              )       COURT FOR THE EASTERN
INSURANCE COMPANY,                                        )       DISTRICT OF MICHIGAN
                                                          )
       Defendant-Appellee.                                )
                                                          )



BEFORE:        ROGERS and KETHLEDGE, Circuit Judges; and MALONEY, District Judge.*

       PER CURIAM. The judgment of the district court of May 15, 2013 is vacated, and the

case is remanded to the district court for further proceedings consistent with the opinion of this

court in Elvira Ljuljdjuraj v. State Farm Mutual Automobile Insurance Company, No. 13-2641.




*
The Honorable Paul L. Maloney, Chief United States District Judge for the Western District of
Michigan, sitting by designation.